Citation Nr: 9924420	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  95-02 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the previously denied claim for service 
connection of a paranoid disorder, including active 
psychoses, claimed as a nervous condition.

2.  Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and Robert P. Liberman, M.D.


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which the reopening 
of a previously denied claim for service connection for 
schizophrenia was denied, and in which service connection for 
narcolepsy was denied.


FINDINGS OF FACT

1.  By a decision dated in July 1987, the RO denied service 
connection for a paranoid disorder, including active 
psychoses, claimed as a nervous condition.  The veteran did 
not appeal this decision.

2.  Service personnel records, VA examination reports, and 
medical expert opinions-including that proffered by the 
veteran's treating psychiatrist-now part of the claims file, 
are new and material in that they are so significant that 
they must be considered in order to fairly decide the merits 
of the claim for service connection of a nervous disorder, 
now claimed as schizophrenia.

3.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency with regard to 
the issue of service connection for schizophrenia.

4.  The veteran is currently diagnosed with schizophrenia 
that is etiologically related to his active serve.

5.  The veteran has not provided competent medical evidence 
that he suffers from narcolepsy.


CONCLUSIONS OF LAW

1.  The RO's July 1987 rating decision denying service 
connection for a paranoid disorder, including active 
psychoses, claimed as a nervous disorder, is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 3.104 (1998).

2.  The claim for entitlement to service connection for a 
nervous disorder, now claimed as schizophrenia, is reopened 
by the submission of new and material evidence.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  Schizophrenia was incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1998).

4.  The claim for entitlement to service connection for 
narcolepsy is not well-grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In this case, the veteran filed a claim for service 
connection of a nervous condition in April 1987.  The RO 
denied this claim in July 1987.  The veteran did not appeal 
this decision.

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claim.  The unappealed, July 
1987, RO decision is the last prior final decision concerning 
the claim for service connection of a nervous condition.  To 
reopen a finally denied claim, a veteran must submit new and 
material evidence.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Evidence received since the July 1987 decision with regard to 
the veteran's claim for service connection for a nervous 
condition includes copies of service personnel records 
provided by the veteran, VA examination reports dated in June 
1997, and various medical expert opinions proffered by George 
Bartzokis, M.D. (dated in August 1990) and Robert Paul 
Liberman, M.D. (dated in, inter alia, August 1990, March 
1994, November and December 1994, and November 1998).  In 
addition, Dr. Liberman testified on the veteran's behalf in 
his hearing before a hearing officer sitting at the RO, in 
March 1995, and in his hearing before the undersigned member 
of the Board in December 1998.  The veteran submitted the 
December 1998 statement at his hearing and waived RO 
consideration of this evidence.  See 38 C.F.R. § 20.1304(c).  
This evidence accomplishes several things.  First, the 
medical evidence presents a clear, unequivocal diagnosis of 
schizophrenia.  Second, F. Kharabi, M.D., who conducted the 
July 1997 VA examination, and Dr. Liberman posit an 
etiological relationship between the veteran's currently 
manifested schizophrenia and his active service.  Third, and 
finally, the copies of service personnel records submitted by 
the veteran evidence the inservice occurrence of some of the 
events he describes and about which he avers, and the medical 
evidence concurs, he has fixated to the point of psychoses.  
These records were not considered in the previous denial.  
This evidence is both new and material.

Thus, the Board concludes that the additional evidence 
constitutes new and material evidence sufficient to reopen 
the claim for service connection for a nervous condition, now 
claimed as schizophrenia.

Because the Board is considering this claim on a de novo 
basis and the RO did not, the Board must address the matter 
of whether the veteran will be prejudiced by consideration of 
the case on its merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-
10.  In this case, the veteran's claim is now well-grounded.  
Nonetheless, because the Board herein grants the claim for 
service-connection for schizophrenia, it finds that the 
veteran is not prejudiced by a review of the claim on its 
merits. 

As the Board has determined that new and material evidence 
has been submitted and the case has been reopened under 38 
C.F.R. § 3.156(a), the Board must now determine whether the 
claim for service connection of a nervous condition, now 
claimed as schizophrenia, is well-grounded.  See Hodge and 
Winters, supra.  The Board will discuss this in the following 
section.


II.  Service Connection

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1998).  
Psychoses are among those chronic disease for which the 
presumption is granted.  38 C.F.R. § 3.309(a) (1998).

The veteran asserts that he currently suffers from 
schizophrenia and narcolepsy that are the result of his 
active service.  Specifically, he has avers that he developed 
the symptoms of schizophrenia in service, including bizarre 
thoughts, feelings of self-persecution, and delusions, and 
that the schizophrenia he now exhibits is derived from these 
same psychotic manifestations, and is the result of the 
experiences which caused his psychotic symptoms.  In 
addition, he argues that the operations tempo on board the 
ship he was assigned in service, which was, in general, four 
hours on watch, eight hours off, and four hours on, resulted 
in a sleep disorder.

A.  Schizophrenia

The Board notes that the veteran has presented a well-
grounded claim for schizophrenia.  First, he has presented 
competent medical evidence that he has schizophrenia, 
diagnosed in a July 1997 VA examination report as 
schizophrenia, chronic, paranoid type.  Second, his testimony 
that he was hypnotized by an officer-who also appeared to 
the veteran to desire him homosexually-into a 
"troublemaker," and his subsequent decline in work 
performance is, within the context of this claim, sufficient 
to well-ground the veteran's claim.  This will be explained 
more fully below.  Finally, the medical evidence of record 
now contains no less than three opinions indicating that the 
veteran's currently manifested schizophrenia is related to 
his active service.

The Board notes that it appears that the RO requested an 
independent psychological consultation concerning the 
veteran.  A report dated in May 1998 is of record, proffered 
by Reynaldo Abejuela, M.D.  It does not appear that a copy of 
this report was sent to the veteran or his representative.  
In addition, the Board notes that the RO has not attempted to 
obtain the veteran's service personnel records, nor has it 
made any other attempts to verify the events the veteran has 
testified occurred to him during active service, causing the 
beginning of his psychotic break.  However, the Board finds 
that it need not determine whether consideration of Dr. 
Abejuela's report would be prejudicial to the veteran under 
Bernard, supra.  Similarly, it finds that the absence of 
service personnel records are not prejudicial.  This is so 
because the Board is granting the veteran's claim for 
entitlement to service connection for schizophrenia.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

Service medical records do not show any complaints of or 
treatment for schizophrenia, any psychoses, or any other 
psychiatric condition in active service.  The veteran's 
reports of medical examination at entrance to and discharge 
from active service, dated in April 1951 and April 1955, 
respectively, demonstrate no abnormal psychiatric findings.

The veteran has testified, however, in a hearing before the 
local hearing officer sitting at the RO in March 1995 and 
before the undersigned member of the Board in December 1998 
that he experienced a series of events while stationed on the 
USS Leonard F. Mason (DD 852) that caused him to experience 
psychotic symptoms including, but not limited to, bizarre 
thoughts, feelings of persecution, and delusions.  Briefly, 
the veteran averred he was accosted by an officer who 
hypnotized him by forcing him to look into the officer's eyes 
while saying to the veteran words to the effect of:  "you 
are a troublemaker."  This, he feels, is the beginning of 
his decline in the Navy.  Another episode involved what the 
veteran perceived as homosexual advances by the ship's 
executive officer.  In retaliation for not acquiescing to the 
man, this officer brought the veteran to Captain's Mast 
sometime between September 1952 and June 1953 on the charge 
of not wearing his cover on deck.  During the proceeding, the 
veteran accused the executive officer of being a homosexual 
and of persecuting him for not acquiescing to his desires.  
After this, the veteran testified, he became the "whipping 
boy" for the officers on board the ship.  He said that he 
visited a chaplain when the ship was in port at Yokusuka 
Naval Base, Japan, sometime between September 1954 and March 
1955.  Following this, one of the officers on board the ship 
felt sorry for him and tried to shield him by giving him 
administrative duties, thus keeping him out of the way of the 
other officers.  Despite this person's intervention, the 
veteran testified that his time on board the USS Mason after 
the hypnotizing incident was "hell," his performance 
failed, and he was demoted. 

This case presents unique difficulties.  Namely, it can be 
verified from the evidence of record that the veteran's 
conduct and aptitude declined for a period of time while he 
was serving on board the USS Mason.  It can be established 
from copies of service personnel records furnished by the 
veteran that he did experience a decline in conduct scores 
and rating proficiency scores within the time frame roughly 
approximating that of the events he described.  Furthermore, 
these records do evidence that he was demoted.

Specifically, available personnel establish that the 
veteran's conduct scores, with only two exceptions, measured 
4.0 from his entrance into active service until July 1954.  
The two exceptions are a 3.5 in October 1952 and a 3.8 in 
December 1952.  It is remarkable that in July 1954, his score 
dropped to 2.0.  From there it remained at 3.0 or below, with 
only one exception, until March 1955, when it again measured 
4.0.  The one exception is a 3.5 in September 1954.  His 
record shows he continued to score a 4.0 until his discharge 
in April 1955, and his overall conduct score average is shown 
to measure 3.72.  During the same periods of time, his rating 
proficiency scores remained between 3.3 and 3.7, with one 
exception, from March 1952 to June 1954.  The exception is a 
score of 2.6 in March 1954.  From July 1954 through September 
1955, they remain between 2.0 and 3.3.  From March 1955 to 
his discharge, these scores measure 3.5 consistently.  His 
rating proficiency score average, overall, measures 3.2.  
Finally, this record demonstrates that, while the veteran had 
advanced to the rate of radarman in February 1952, he was 
demoted to seaman apprentice in July 1954, and again, to 
seaman recruit in November 1954.  He served on board the USS 
Mason from March 1952 until April 1955.

Yet, the veteran's delusional apprehension of the events he 
feels precipitated his psychotic behavior and eventual break 
with reality cannot be verified from the evidence of record.  
The record does not contain the transcripts of any 
administrative proceedings by which his comments at his 
Captain's Mast could be verified.  Furthermore, the record 
contains no lay statements that would corroborate the 
veteran's real-time perception of and reaction to those 
events that can be verified, i.e., his demotion.

The veteran's treating physician, Robert Paul Liberman, M.D., 
has submitted several statements in which he (1) documents 
the veteran's current symptoms, (2) describes his 
apprehension of events on active service, which the physician 
has uncovered through extensive treatment of the veteran 
since 1989 as well as his supervision of others who have 
treated him beginning in 1981, and (3) opines that an 
etiological link exists between the veteran's apprehension of 
events during active service-which comprises a break with 
reality-and his current schizophrenia.  In addition, Dr. 
Liberman has testified on the veteran's behalf in both his 
March 1995 and December 1998 hearings.  Dr. Liberman's 
credentials are as follows:  he is a Professor of Psychiatry, 
UCLA School of Medicine, Staff Psychiatrist (WOC), West Los 
Angeles VAMC, and Director, Center for Research on Treatment 
and Rehabilitation of Psychosis.

Other opinions of record include that of Dr. Kharabi and Dr. 
Abejuela.  Dr. Kharabi conducted the July 1997 VA examination 
report, diagnosing the veteran with schizophrenia, chronic, 
paranoid type, and concluding that his symptoms of psychosis 
started in active service.  Unlike Dr. Kharabi, Dr. Abejuela 
felt constrained by the fact that the medical evidence of 
record does not reveal treatment for or a diagnosis of 
schizophrenia until 1983.  "Therefore," he states, "based 
on the records from a medical doctor, his symptoms started in 
April of 1983."  Dr. Abejuela's title is Diplomate, American 
Board of Psychiatry and Neurology, and Diplomate, American 
Board of Forensic Examiners.

Because of the difficulty this case presents, the Board 
requested an independent medical expert opinion.  This 
opinion, proffered by Jeffrey W. Katzman, M.D. and dated in 
April 1999, is now of record.  Dr. Katzman's credentials are 
as follows:  he is Acting Chief, Psychiatry Service, 
Albuquerque VAMC.  The Board will discuss Dr. Katzman's 
opinion at some length.

Dr. Katzman begins by noting that he has reviewed the entire 
claims file, to include the opinion of the veteran's treating 
psychiatrist, Dr. Liberman.  He states that he agrees with 
Dr. Liberman "that it is at least as likely as not that the 
patient's schizophrenia developed while in the service."  He 
continues on to describe some of the paranoid ideation that 
Dr. Liberman has gleaned from the veteran in treating him, 
such as the homosexual advances he perceived the executive 
officer was making toward him on the ship, and his feelings 
of being hypnotized.  In pertinent part, Dr. Katzman states:

It is my opinion that though there may 
have been actual events that transpired 
at this time [of the veteran's perceived 
hypnosis or of his perceived homosexual 
solicitation, et. al.], the patient is 
describing a sense of paranoia and 
bizarre beliefs that qualifies as 
positive symptoms of schizophrenia.  If 
there were evidence that any of this in 
fact occurred [such as the hypnosis, or 
homosexual molestation], one might 
consider other diagnostic entities such 
as post traumatic stress disorder.  
Without evidence of such, however, one 
can only conclude that it is as likely as 
not that the patient began to feel 
paranoid at that time with the 
development of associated delusional 
beliefs.

***

Though many of these factors [negative 
symptoms associated with schizophrenia, 
such as social withdrawal, impairment in 
role function, impairment in personal 
hygiene, blunted or inappropriate affect, 
change in speech pattern and particularly 
poverty of speech and lack of initiative, 
interests, or energy] are quite difficult 
to evaluate in hindsight given the lack 
of ability to actually see the patient at 
the time (to evaluate his change in 
affect, speech, energy level, and 
hygiene, for example) it is known from 
the record that these personal attributes 
are greatly affected at the present time.  
Furthermore, there is evidence that it is 
at least as likely as not that this began 
while the patient was in the service.  
The facts are clear that the patient had 
a marked change in his role function 
while in the service.  This involved a 
series of reductions in rank while in the 
military to a discharge at the level of 
seaman apprentice.  This reduction in 
role function continued following his 
discharge from the service.

***


In conclusion ... I find that it is at 
least as likely as not that this patients 
(sic) chronic paranoid schizophrenia 
developed during the service.

(bracketed explanatory references added)

In weighing the probative weight of the opinions of record, 
the Board first notes that all four physicians are M.D.s.  
Yet, Drs. Katzman and Liberman are also Chief and Director, 
respectively, of their own treating psychiatric institutions.  
And, while Dr. Liberman's administrative position is at a 
private institution, he is a staff psychiatrist for the VAMC 
in West Los Angeles, California.  Drs. Katzman and Kharabi 
also are affiliated with VA.  Finally, the Board notes that 
Dr. Liberman is also Director of the Center for Research on 
Treatment and Rehabilitation for Psychosis, which surely 
qualifies him as an expert of more specificity than the other 
three.  Any question of bias one may have concerning Dr. 
Liberman's advocacy for his patient is quelled by the 
strength of those opinions of Drs. Katzman and Kharabi, which 
concur-Dr. Katzman's particularly.

Hence, the Board finds that the combined weight of the 
opinions of Drs. Katzman, Liberman, and Kharabi outweigh that 
of Dr. Abejuele.  Thus, the Board finds that the medical 
evidence demonstrates that the veteran's schizophrenia was 
incurred as a result of his active service.  Service 
connection for schizophrenia is accordingly appropriate.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.303 
(1998).  

B.  Narcolepsy

The veteran has not presented competent medical evidence that 
he has narcolepsy.  Rather, the medical evidence of record 
demonstrates that this diagnosis has not been made.  In 
December 1998, Dr. Liberman testified before the undersigned 
member of the Board that the diagnosis must be made in a 
sleep laboratory, and that this has not been accomplished.  
In his opinion, Dr. Katzman indicated he cannot find any 
mention in the claims file of the criteria required for such 
a diagnosis, such as cataplexy, sleep paralysis, or 
hypnagogic hallucinations.  And, while Dr. Kharabi diagnosed 
sleep apnea in July 1997, he also stated that any further 
discussion regarding any sleep disorder should be directed to 
a specialist in a sleep disorder clinic.

It is evident from the record that the veteran does exhibit 
some sleep disturbances.  Dr. Liberman describes these 
symptoms in his statements and his testimony.  And Dr. 
Katzman acknowledges them.  As stated above, Dr. Kharabi 
diagnosed sleep apnea in July 1997.  Nonetheless, the medical 
evidence of record establishes that this is part of the 
veteran's psychiatric disability, rather than a disability in 
and of itself.  Specifically, Dr. Katzman concludes that 
"the low energy experienced by [the veteran] during the 
daytime is more consistent with the negative symptoms of 
schizophrenia."  It would appear that Dr. Liberman concurs.  
In March 1995 he testified that "[t]he sleep problems that 
[the veteran] is has really are part and parcel to the 
schizophrenia."  In December 1998, he stated that, while the 
veteran could have both narcolepsy and schizophrenia, "that 
diagnosis has not been definitively made."  

The claims folder contains no other pertinent medical 
records, including examinations or treatment reports, to 
support the allegation that the veteran has been diagnosed 
with narcolepsy.

The veteran has presented his own statements and testimony 
regarding his inability to remain awake.  However, the record 
does not show that he is a medical professional, with the 
training and expertise to provide findings regarding the 
nature of his ability to remain awake or the relationship 
this alleged disability may have to service.  Consequently, 
his testimony is credible with regard to the his subjective 
complaints and history; but it does not constitute competent 
medical evidence to show a current disability or a nexus 
between current complaints and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993). 

As the veteran has presented no evidence, other than his own 
allegations, to support his claim that he currently suffers 
from narcolepsy that is related to service, his claim for 
service connection for narcolepsy is not well-grounded.  
38 U.S.C.A. § 5107(a); Caluza, 7 Vet. App. at 506.

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5013(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled 
its obligation in its statement of the case and supplemental 
statements of the case, which informed him of the reasons his 
claims had been denied.  Also, by this decision, the Board 
informs the veteran of the type of evidence needed to make 
his claim well-grounded.

The Board notes that a copy of Dr. Abejuele's May 1998 
opinion was not provided to the veteran or his representative 
for review.  In addition, despite the veteran's detailed 
delineation of events, including his assertion that he was 
brought before Captain's Mast, no attempt has been made to 
procure his service personnel records.  Nonetheless, the 
Board finds that the veteran has not be prejudiced by either.  
In the first instance, Dr. Abejuele's opinion concerned the 
etiology of the veteran's schizophrenia, and did not discuss 
the issue of whether or not he had been diagnosed with 
narcolepsy, or whether there was an etiological relationship 
between such a disorder and his active service.  In the 
second instance, the veteran's service personnel records 
would not be probative.  This is so because the issue is not 
what sleeping difficulties he had at the time, but what, if 
any, sleep disorder he is diagnosed with now.  The Board 
accepts the veteran's assertions that the operations 

tempo adversely affected his pattern of sleep on board the 
USS Mason for the purposes of well-grounding his claim.


ORDER

The claim for service connection for schizophrenia is 
granted.  The claim for service connection for narcolepsy is 
denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

